Title: From James Madison to John Trumbull, 10 January 1818
From: Madison, James
To: Trumbull, John


Dear Sir
Montpellier Jany. 10. 1818
I have recd. your letter of the 28th. Ult: and learn with pleasure the success of your preliminary steps for the interesting work committed to you by the act of Congress. Retaining all the confidence in its satisfactory execution, which led me to participate in the provisions for it, I have only to express my wishes that you may find every further facility for doing justice to your talents, and to the public expectation.
Altho’ it has been my purpose to contract as much as possible my engagements in relation to the products both of the press and the pencil, I shall cheerfully add my name to those which you particularly desire to place on your subscription list for a print of the “Declaration of Independence.”

Mrs. Madison offers a return of her good wishes to Mrs. Trumbull for the kind expressions you have communicated. Permit me to join in them, & to assure you of my esteem & my cordial respects
James Madison
